            Case 2:20-cr-00386-GAM Document 23 Filed 01/12/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :       Criminal No. 20-CR-386
                                              :
JON FREY                                      :

    SECOND ADDENDUM TO COUNSEL’S MOTION FOR REVIEW OF UNITED
   STATES MAGISTRATE’S DENIAL OF BAIL PURSUANT TO 18 U.S.C. § 3145; 28
                            U.S.C. § 1291

Defendant’s Second Addendum to Motion for Review of Magistrate’s Pretrial Release

1) Counsel submits the following second addendum to the Motion for Review of Magistrate’s

   Denial of Release, based upon additional relevant information and evidence received and

   which may impact the Section 3142 analysis.

2) On December 16, 2020, Counsel spoke to Defendant’s sister Regina Frey and she has

   agreed to serve as Defendant’s third-party custodian under Section 3142(c)(1)(B)(I).

3) Regina Frey resides at 480 Springfield Drive, South Hampton PA 18966, with her parents

   and where it is suggested that the Defendant be released to home confinement.

4) Regina Frey will be available to testify at the hearing before this Court on January 14, 2021,

   and her proposed testimony is as follows;

       a)     Regina Frey and parents, Peter and Lenore Frey, are the only residents at the
              above address;
       b)     The residents have computer devices and cell phones that are protected by
              fingerprint and personal identification numbers and the Defendant will not be given
              their codes;
       c)     They will not share the devices or codes with the defendant;
       d)     She will install locks on all doors to rooms where computer devices are kept and
              that Defendant will not be given keys to the rooms;
       e)     The Defendant will have his own bedroom at the residence;
       f)     Regina Frey will swear to serve as the third-party custodian and will swear to report
              the Defendant to U.S. Pretrial Services if there are any instances of non-compliance
              with this Court’s order.
         Case 2:20-cr-00386-GAM Document 23 Filed 01/12/21 Page 2 of 3



5) On January 8, 2021, the Department of Human Services closed its case with respect to the

   Defendant’s family.

6) Amy Frey will be available to testify at the hearing before this Court on January 14, 2021,

   and her proposed testimony is as follows;

   a) She complied with all conditions of DHS including all Safety Plans instituted by DHS
      (Exhibit A, Redacted Safety Plan) and monitored by DHS and responsible third parties;
   b) Any contact between the Defendant and their children occurred before September 4,
      2020, the date the Safety Plan was instituted;
   c) Their daughter was interviewed by Philadelphia Children’s Alliance/Philadelphia Police
      Special Victims Unit and there was no evidence that the daughter was victimized in any
      way by the Defendant;
   d) She does not believe that the Defendant is a threat to her or their children;
   e) She does not believe that the Defendant victimized their daughter and has not observed
      any evidence that the Defendant victimized their daughter or children in the years of their
      marriage (18 years) and their relationship (25 years);
   f) Their daughter has been in counseling with Sherri Edelman, Psy.D., LPC, since March
      2020 for ADHD;
   g) In ten months of counseling and treatment their daughter did not disclose any evidence
      or behaviors consistent with a history of being sexually abused (Exhibit B, Sherri
      Edelman Letter).

7) On or about November 30, 2020, the Government produced discovery. The Defendant’s Kik

   chat room conversations are contained in a more complete context than those contained in

   the Government’s motions and reveal that the Defendant fantasized with other adults and

   engaged in virtual and cyber sexual activities with adult females and there is no evidence

   that he had physical contact with anyone he communicated with online. The Defendant is

   not opposed to the Court examining the Kik chat room evidence to ascertain whether it

   demonstrates that he is a danger to the community.


                                                                         Respectfully submitted,

                                                                    ______/s/_______________
                                                                     Gregory J. Pagano, Esquire
                                                                         Attorney for Defendant,
                                                                                        Jon Frey
           Case 2:20-cr-00386-GAM Document 23 Filed 01/12/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served
      th
this 12 day of January, 2021 via the Electronic Case Filing (“ECF”) system, upon the
following:

                                     AUSA Jeanette Kang
                                Assistant United States Attorney
                                United States Attorney’s Office
                                615 Chestnut Street, Suite 1250
                                    Philadelphia, PA 19106




                                                                   ____/S/___________________
                                                                        GREGORY J. PAGANO
